DETAILED ACTION
In response to communication filed on 06 September 2022, claims 1, 9-10 and 16-17 are amended. Claims 1-20 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 September 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see “Claim Objections”, filed 06 September 2022, have been carefully considered and based on the amendments, the objection has been withdrawn. 

Applicant’s arguments, see “Claim Rejections – 35 U.S.C. § 103”, filed 06 September 2022, have been carefully considered but are not persuasive. The arguments are related to newly added limitations and are addressed in the rejection below. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites limitation “wherein the first root hash value is not provided as input for notarizing the second root hash value at the blockchain network; and”. The current specification does not appear to support that first root hash value is not provided to the second root hash value after specifically reviewing [0022], [0031] and [0137] in the specification. Therefore there appears to be a written description issue related to new matter. As a result, this claim has been rejected. 
Claims 2-8 are rejected since they inherit this deficiency from claim 1. 

Claims 9 and 16 incorporate substantively all the limitations of claim 1 in a computer readable and system form respectively and are rejected under the same rationale.
Claims 10-15 are rejected since they inherit this deficiency from claim 9. 
Claims 17-20 are rejected since they inherit this deficiency from claim 16. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 2020/0127814 A1, hereinafter “Ma”) in view of Androulaki et al. (US 2020/0304289 A1, hereinafter “Androulaki”).

Regarding claim 1, Ma teaches
A computer implemented method (see Ma, [0011] “a method of authenticating a message”) for notarized communication (see Ma, Fig. 1; [0013] “for authenticating contents of a message”; [0016] “which communicatively connect the servers 108”) between a plurality of platform systems, (see Ma, [0015] “for messages passed between data centers 102”) the method being executed (see Ma, [0011] “a method of authenticating a message”) by one or more processors and comprising: (see Ma, [0056] “These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer”). 
notarizing a first data object (see Ma, [0013] “authenticating contents of a message, the contents including a tree of data objects” – Fig. 3 – Data 3041 has been interpreted as first data object) by storing a first root hash value for the first data object at a blockchain network, (see Ma, [0013] “the contents including a tree of data objects… The root hash of the extended tree is stored on a distributed blockchain” - Fig. 3 – Data 3041 has been interpreted as first data object) the first root hash value being notarized (see Ma, [0013] “compares the root hash on the blockchain to the root hash of the received extended tree to authenticate that the extended tree has not been modified”) in response to a transaction request received through a first notarization interface instantiated at a first platform system; (see Ma, [0029] “for authenticating a message… may be performed by any of the site controllers 106… such as in response to a request for that information by another data center 102”; Fig. 1 - site controller 1061 has been interpreted as the first notarization interface; [0015] “multiple data centers 102”; Fig. 1 – Data Center 1021 has been interpreted as the first platform system).
	for the first platform system… (see Ma, [0015] “multiple data centers 102”; Fig. 1 – Data Center 1021 has been interpreted as the first platform system) a second data object, the first root hash value comprising an object reference to a second root hash value for the second data object, (see Ma, [0026] “The blockchain 114 comprises one or more data blocks 302 connected by pointers 312”; [0029] “The first block of the blockchain 114 (i.e., block 3021) contains the pointer 3121, which points to the location in storage or memory containing the next block of the blockchain 114 (i.e., block 3022)”; Fig. 3 – Data 3042 has been interpreted as second data object; [0037] “The hash 608 of parent nodes is the output of a hash function, where the input of the hash function includes the data object 206 of the node into which the hash 608 is added, and the input also includes all the hashes 608 of direct child nodes of the node into which hash 608 is added. Following the above example, the hash 6086 is calculated by hashing the data object 2066 , hash 6087, and hash 6088, combined as a single input to the hash function”) wherein the second root hash value is notarized at the blockchain network (see Ma, [0041] “authentication is performed by extracting root hash 612 from the distributed blockchain 114”; Fig. 3 – there are plurality of root hash 612s - 6122) by a second platform system, and (see Ma, [0029] “for authenticating a message”; [0025] “authenticate messages between data centers 102”; [0015] “multiple data centers 102”; Fig. 1 – Data Center 1022 has been interpreted as the second platform system) wherein the first root hash value… (see Ma, [0041] “authentication is performed by extracting root hash 612 from the distributed blockchain 114”; Fig. 3 – there are plurality of root hash 612s – 6121 has been interpreted as first root hash value) the second root hash value at the blockchain network; and (see Ma, [0041] “authentication is performed by extracting root hash 612 from the distributed blockchain 114”; Fig. 3 – there are plurality of root hash 612s - 6122 has been interpreted as second root hash value).
	in response to a notarization of a third root hash value for a third data object at the blockchain network,… (see Ma, [0041] “authentication is performed by extracting root hash 612 from the distributed blockchain 114”; Fig. 3 – there are plurality of root hash 612s – 612N-1; [0045] “If so, then the received extended MO tree 616 is authenticated, and method 400 continues to step 414”) the second data object (see Ma, Fig. 3 – Data 3042 has been interpreted as second data object) to the first platform system, (see Ma, [0030] “of sending a message from data center 1021 to data center 1022 over network 118”; [0015] “multiple data centers 102”; Fig. 1 – Data Center 1021 has been interpreted as the first platform system) wherein the third data object is notarized by the second platform system through a second notarization interface, and (see Ma, [0029] “for authenticating a message… may be performed by any of the site controllers 106”; Fig. 1 - site controller 1062 has been interpreted as the second notarization interface; [0015] “multiple data centers 102”; Fig. 1 – Data Center 1022 has been interpreted as the second platform system; Fig. 3 – Other data 304N-1 has been interpreted as third data object) wherein the third root hash value includes (see Ma, [0041] “authentication is performed by extracting root hash 612 from the distributed blockchain 114”; Fig. 3 – there are plurality of root hash 612s – 612N-1) a first notarization reference to the second root hash value associated with the second data object… (see Ma,  [0026] “The blockchain 114 comprises one or more data blocks 302 connected by pointers 312”; [0029] “Each block 302 comprises a pointer 312, which may be an address within a memory or storage containing the copy of blockchain 114” – Therefore the third root hash value is also connected to the second root hash value; Fig. 3 – there are plurality of root hashes 612s that are connected– 6122 and 612N-1) the third data object… (see Ma, [0041] “authentication is performed by extracting root hash 612 from the distributed blockchain 114”; Fig. 3 – Other data 304N-1 has been interpreted as third data object) the second data object that is notarized at the blockchain network, (see Ma, [0041] “authentication is performed by extracting root hash 612 from the distributed blockchain 114”; Fig. 3 – there are plurality of root hash 612 - 6122 and plurality of data blocks so 3042 has been interpreted as the second data object) wherein the second root hash value (see Ma, [0041] “authentication is performed by extracting root hash 612 from the distributed blockchain 114”; Fig. 3 – there are plurality of root hash 612s - 6122 has been interpreted as second root hash value) is provided as input for notarizing (see Ma, [0027] “Because the input that results in hash value 310 comprises hash value 310 of the previous block, the structure of blockchain 114 can be authenticated and validated”) the third root hash value (see Ma, [0041] “authentication is performed by extracting root hash 612 from the distributed blockchain 114”; Fig. 3 – there are plurality of root hash 612s – 612N-1 has been interpreted as second root hash value).
	Ma does not explicitly teach establishing a subscription for the first platform system to provide notification events in relation to a second data object, wherein the first root hash value is not provided as input for notarizing the second root hash value; sending a notification event in relation to the second data object; wherein the third root hash value includes to define that the third data object is a newer version of the second data object. 
However, Androulaki discloses hashed value of events and also teaches
establishing a subscription for peer nodes to provide notification events in relation to (see Androulaki, [0057] “the notification list may identify whether any of the users or clients of those nodes are subscribers of the validator generating the event”; [0058] “The subscribers may subscribe with their own peer nodes to receive the events. The subscriptions may be voluntarily when, for example, events are classified as public, or with permission from the validators and/or in accordance with a network policy when the events are classified as private”).
root hash value is not provided as input for notarizing to another root hash value (see Androulaki, [0171] “The digital content of each block may be referenced or accessed by obtaining or querying the hash value of a block of interest and then looking up that has value in the storage area, which is stored in correspondence with the actual digital content” – here one hash value is not being provided as an input for another hash value). 
sending a notification event in relation to information (see Androulaki, [0047] “If the user is authorized to receive the event, then the same hashed value will be maintained by a client of the user, and the matching of these values may be used as a basis for providing notification and access to the event relative to authorized users”) the hash value to define that a block is a newer version of previous block and update is reflected based on hash (see Androulaki, [0187] “The values in each of the other blocks 7762 to 776N in the other blocks are unique values and are all different as a result of the processing performed… the value in any one block corresponds to an updated version of the value in the previous block. The update is reflected in the hash of the block to which the value is assigned”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of establishing subscription, sending notifications and managing different versions of data along with documents as being disclosed and taught by Androulaki in the system taught by Ma to yield the predictable results of improving the operation of a database by allowing clients to control access to events (see Androulaki, [0038] “represent an improvement in the operation of a database by allowing clients to control access to secret events. This may be accomplished by blocking unauthorized users from accessing events in a manner transparent to those users”).
Claims 9 and 16 incorporate substantively all the limitations of claim 1 in a computer readable form (see Ma, [0056] “These computer program instructions may also be stored in a computer readable medium that can direct a computer, other programmable data processing apparatus, or other devices to function in a particular manner, such that the instructions stored in the computer readable medium”; [0056] “These computer program instructions may be provided to a processor of a general purpose computer”) and system form (see Ma, [0056] “These computer program instructions may also be stored in a computer readable medium that can direct a computer, other programmable data processing apparatus, or other devices to function in a particular manner, such that the instructions stored in the computer readable medium”; [0056] “These computer program instructions may be provided to a processor of a general purpose computer”; [0012] “a computer system, cause the computer system to perform”) respectively and are rejected under the same rationale.

Regarding claim 2, the proposed combination of Ma and Androulaki teaches
instantiating a plurality of notarization interfaces at the plurality of platform systems (see Ma, Fig. 1; [0015] “Multi-site controller 110 is a management module for controlling and configuring site controllers 106… multi-site controller may be located in any data center 102, in multiple data-centers 102”) for the notarized communication, (see Ma, Fig. 1; [0013] “for authenticating contents of a message”; [0016] “which communicatively connect the servers 108”) wherein the first platform system from the plurality of platform systems (see Ma, [0015] “multiple data centers 102”; Fig. 1 – Data Center 1021 has been interpreted as the first platform system) is a cloud platform system, (see Ma, [0059] “may be provided to end users through a cloud computing infrastructure”) and the second platform system is (see Ma, [0015] “multiple data centers 102”; Fig. 1 – Data Center 1022 has been interpreted as the second platform system) an on premise platform system (see Ma, [0015] “multi-site controller may be located in any data center 102” – a data center that is not an outside data center has been interpreted as an on premise platform system).
Claims 10 and 17 incorporate substantively all the limitations of claim 2 in computer readable and system forms respectively and are rejected under the same rationale.

Regarding claim 3, the proposed combination of Ma and Androulaki teaches
wherein the transaction request comprises (see Ma, [0029] “a request for that information”) as input (see Ma, [0031] “If a request for information did not specify what subtree is requested”) a fourth root hash value, (see Ma, [0041] “authentication is performed by extracting root hash 612 from the distributed blockchain 114” – there are plurality of root hash 612s – 612N) the fourth root hash value being stored at the blockchain network, (see Ma, [0013] “the contents including a tree of data objects… The root hash of the extended tree is stored on a distributed blockchain” - Fig. 3 – Data 304N has been interpreted as fourth data object) wherein the first root hash value includes (see Ma, [0013] “the contents including a tree of data objects… The root hash of the extended tree is stored on a distributed blockchain” - Fig. 3 – Data 3041 has been interpreted as first data object) a second notarization reference to the fourth root hash value (see Ma, [0026] “The blockchain 114 comprises one or more data blocks 302 connected by pointers 312”; [0029] “Each block 302 comprises a pointer 312, which may be an address within a memory or storage containing the copy of blockchain 114” – Therefore the first hash value is connected to the fourth root hash value; Fig. 3 – there are plurality of root hashes 612s that are connected – 6121 and 612N) to define (see Androulaki, [0184] “Each of the header… in the other blocks may also include other information, e.g., version number”; [0173] “the version of the file may be the original file or a different version of the original file”; [0185] “in the other blocks may be equal to the original file or may be a modified version of the original file”)  that the first data object (see Ma, Fig. 3 – Data 3041 has been interpreted as first data object) is a subsequent version (see Androulaki, [0184] “Each of the header… in the other blocks may also include other information, e.g., version number”; [0173] “the version of the file may be the original file or a different version of the original file”; [0185] “in the other blocks may be equal to the original file or may be a modified version of the original file”) of a fourth data object associated with the fourth root hash value (see Ma, [0041] “authentication is performed by extracting root hash 612 from the distributed blockchain 114” – there are plurality of root hash 612s – 612N and Data 304N).
Claim 11 incorporates substantively all the limitations of claim 3 in a computer readable form and is rejected under the same rationale.

Regarding claim 4, the proposed combination of Ma and Androulaki teaches
establishing a chain of notarized root hashes at the blockchain network, the chain including (see Ma, [0011] “the extended MO tree comprising a root hash of a root node of the extended MO tree.  The method further comprises adding the root hash to a distributed blockchain, transmitting the extended MO tree across a network to a destination data center, and authenticating the extended MO tree at the destination data center by comparing (a) the root hash contained within the distributed blockchain, and (b) a second hash”) the first root hash value and (see Ma, [0013] “the contents including a tree of data objects… The root hash of the extended tree is stored on a distributed blockchain” - Fig. 3 – Data 3041 has been interpreted as first data object) the fourth root hash value to (see Ma, [0013] “the contents including a tree of data objects… The root hash of the extended tree is stored on a distributed blockchain” - Fig. 3 – Data 304N has been interpreted as fourth data object) provide tracking of versions of a first document (see Androulaki, [0184] “Each of the header… in the other blocks may also include other information, e.g., version number”; [0173] “the version of the file may be the original file or a different version of the original file”; [0185] “in the other blocks may be equal to the original file or may be a modified version of the original file”; [0176] “The original file 7741 is associated with metadata, which, for example, may be generated by a user, the device, and/or the system processor, either manually or automatically”) at the blockchain network (see Ma, [0013] “Storage on the distributed blockchain”). The motivation for the proposed combination is maintained.

Regarding claim 5, the proposed combination of Ma and Androulaki teaches
wherein a first document is generated (see Androulaki, [0176] “The original file 7741 is associated with metadata, which, for example, may be generated by a user, the device, and/or the system processor, either manually or automatically”) at the first platform system in relation (see Ma, [0015] “multiple data centers 102”; Fig. 1 – Data Center 1021 has been interpreted as the first platform system) to a second document generated (see Androulaki, [0169] “The digital content may include one or more files and associated information. The files may include media, images, video, audio, text, links, graphics, animations, web pages, documents”; [0173] “blockchain includes a header, a version of the file, and a value” – there are plurality of files and plurality of versions of the files) at the second platform system, (see Ma, [0015] “multiple data centers 102”; Fig. 1 – Data Center 1022 has been interpreted as the second platform system) wherein the first data object and (see Ma, Fig. 3 – Data 3041 has been interpreted as first data object) the fourth data object (see Ma, Fig. 3 – Data 304N has been interpreted as fourth data object) are different versions of the first document, (see Androulaki, [0184] “Each of the header… in the other blocks may also include other information, e.g., version number”; [0173] “the version of the file may be the original file or a different version of the original file”; [0185] “in the other blocks may be equal to the original file or may be a modified version of the original file”; [0176] “The original file 7741 is associated with metadata, which, for example, may be generated by a user, the device, and/or the system processor, either manually or automatically”) and the second data object (see Ma, Fig. 3 – Data 3042 has been interpreted as second data object) and the third data object (see Ma, [0041] “authentication is performed by extracting root hash 612 from the distributed blockchain 114”; Fig. 3 – there are plurality of root hash 612s – 612N-1) are different versions of the second document (see Androulaki, [0184] “Each of the header… in the other blocks may also include other information, e.g., version number”; [0173] “the version of the file may be the original file or a different version of the original file”; [0185] “in the other blocks may be equal to the original file or may be a modified version of the original file”; [0169] “The digital content may include one or more files and associated information. The files may include media, images, video, audio, text, links, graphics, animations, web pages, documents” – there are plurality of files”). The motivation for the proposed combination is maintained. 
Claim 12 incorporates substantively all the limitations of claims 4 and 5 in a computer readable form and is rejected under the same rationale.
Claim 18 incorporates substantively all the limitations of claims 4, 3 and 5 in a computer readable form and is rejected under the same rationale.

Regarding claim 8, the proposed combination of Ma and Androulaki teaches
in response to notarizing the first root hash value at the blockchain network, (see Ma, [0013] “compares the root hash on the blockchain to the root hash of the received extended tree to authenticate that the extended tree has not been modified”) transmitting the first root hash for the first data object to the plurality of platform systems (see Ma, [0031] “accesses its MO tree 1161 and obtains a subtree of MO tree 1161 in order to transmit the subtree to a destination data center 1022...  determines the subtree of its MO tree 116 that should to be transmitted to destination data center 1022“; Fig. 3 – Data 3041 has been interpreted as first data object) related to the blockchain network (see Ma, [0013] “Storage on the distributed blockchain”).
Claim 15 incorporates substantively all the limitations of claim 8 in a computer readable form and is rejected under the same rationale.

Claims 6-7, 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ma and Androulaki in view of Schvey et al. (US 2018/0349621 A1, hereinafter “Schvey”).

Regarding claim 6, the proposed combination of Ma and Androulaki teaches
receiving a request, (see Ma, [0029] “in response to a request for that information by another data center 102”) at the second notarization interface at the second platform system, for sharing data associated with (see Ma, [0024] “Each site controller 106 may share its MO tree 116 or a subtree of its MO tree 116 with another controller 106”; Fig. 1 - site controller 1062 has been interpreted as the second notarization interface; [0015] “multiple data centers 102”; Fig. 1 – Data Center 1022 has been interpreted as the second platform system) the third data object, (see Ma, Fig. 3 – Other data 304N-1 has been interpreted as third data object) the request being associated with (see Ma, [0029] “in response to a request for that information by another data center 102”) the first platform system; (see Ma, [0015] “multiple data centers 102”; Fig. 1 – Data Center 1021 has been interpreted as the first platform system).
by the second platform system,… (see Ma, [0015] “multiple data centers 102”; Fig. 1 – Data Center 1022 has been interpreted as the second platform system) the first platform system… (see Ma, [0015] “multiple data centers 102”; Fig. 1 – Data Center 1021 has been interpreted as the first platform system) the third data object (see Ma, Fig. 3 – Other data 304N-1 has been interpreted as third data object) and the first platform system,… (see Ma, [0015] “multiple data centers 102”; Fig. 1 – Data Center 1021 has been interpreted as the first platform system) of the third data object; and (see Ma, Fig. 3 – Other data 304N-1 has been interpreted as third data object).
sharing the data and… (see Ma, [0024] “Each site controller 106 may share its MO tree 116 or a subtree of its MO tree 116 with another controller 106”; Fig. 1 - site controller 1062 has been interpreted as the second notarization interface; [0015] “multiple data centers 102”; Fig. 1 – Data Center 1022 has been interpreted as the second platform system) the third data object,… (see Ma, Fig. 3 – Other data 304N-1 has been interpreted as third data object) the second platform system (see Ma, [0015] “multiple data centers 102”; Fig. 1 – Data Center 1022 has been interpreted as the second platform system). 
The proposed combination of Ma and Androulaki does not explicitly teach determining, by the second platform system, the data to be shared with the first platform system based on a visibility criterion defined in relation to the third data object and the first platform system, wherein the data includes a set of key-value pair objects associated with a first visibility level of one or more visibility levels of the third data object; and sharing the data and a hash proof for the data for verification of authenticity of the data as compared to content of the third data object, the hash proof being generated by the second platform system based on the set of key-value pair objects. 
However, Schvey discloses a cryptographic platform and also teaches
determining, the data to be shared with the subset of users based on a visibility criterion defined in relation to various permission (see Schvey, Fig. 8;  [0046] “These subspaces are isolated regions in a shared blockchain that only a defined subset of users are permitted to access and add to”; [0048] “The subspaces include single party subspaces 804 to which only a single party is permissioned and has access to data, and which include subspace 804a corresponding to Party A… to perform access and permission determinations by nodes”) wherein the data includes a set of key-value pair objects associated with a first visibility level of one or more visibility levels (see Schvey, [0047] “a subspace's data is organized by accounts… A script/smart contract account on the other hand has scripting code/bytecode and may store key-value pairs to persist data”). 
a hash proof for the data for verification of authenticity of the data as compared to content of state root in the block (see Schvey, [0074] “performing a proof on the hash tree to generate a root 612 and compare it to the state root in the block header to confirm that it generates an equivalent value for the state root. Where the state root is that of a Merkle tree, the service node 602 will perform a Merkle proof in order to verify the data returned”) the hash proof being generated by the service node (see Schvey, [0074] “the service node is able to validate the data by evaluating the validation data by, for example, performing a proof on the hash tree to generate a root 612”) based on the set of key-value pair objects (see Schvey, [0047] “a subspace's data is organized by accounts… A script/smart contract account on the other hand has scripting code/bytecode and may store key-value pairs to persist data”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of determining data to be shared based on criteria, hash proof, key-value pairs and Merkle proof as being disclosed and taught by Schvey in the system taught by the proposed combination of Ma and Androulaki to yield the predictable results of allowing for the memory needed for the data structures to be reduced significantly, saving hard disk space and resulting in increased efficiencies relating to data storage (see Schvey, [0066] “Unlike traditional block chain structures, the privately subspaced blockchains disclosed herein may be reduced in size through a novel pruning process, as described herein, that maintains the integrity of the data in the privately subspaced blockchains and preserves the ability to validate data and maintain the consensus process. The pruning of the privately subspaced blockchains allows for the memory needed for the data structures to be reduced significantly, saving hard disk space and resulting in increased efficiencies relating to data storage”).
Claim 13 incorporates substantively all the limitations of claim 6 in a computer readable form and is rejected under the same rationale.
Claim 19 incorporates substantively all the limitations of claims 6 and 8 in a system form and is rejected under the same rationale.

Regarding claim 7, the proposed combination of Ma and Androulaki teaches
in response to a data request from the first platform system to the second platform system, (see Ma, [0029] “for authenticating a message… may be performed by any of the site controllers 106… such as in response to a request for that information by another data center 102” – site controller 1061 has been interpreted as the first notarization interface; [0015] “multiple data centers 102”; Fig. 1 – Data Center 1021 has been interpreted as the first platform system and Data Center 1022 has been interpreted as the second platform system) receiving, at the first platform system, (see Ma, [0029] “determines that the information in the MO tree 116 should be sent to another data center 102, such as in response to a request for that information by another data center 102”) data associated with the third data object and (see Ma, Fig. 3 – Other data 304N-1 has been interpreted as third data object).
at the first platform system,… (see Ma, [0015] “multiple data centers 102”; Fig. 1 – Data Center 1021 has been interpreted as the first platform system) for the third data object, (see Ma, Fig. 3 – Other data 304N-1 has been interpreted as third data object).
the third root hash value (see Ma, [0041] “authentication is performed by extracting root hash 612 from the distributed blockchain 114”; Fig. 3 – there are plurality of root hash 612s – 612N-1).
The proposed combination of Ma and Androulaki does not explicitly teach a hash proof for the data; calculating, at the first platform system, a root hash value for the third data object, the hash proof being a Merkle proof and the root hash value being a Merkle tree root hash value; and evaluating the root hash value to determine whether the root hash value corresponds to the third root hash value to verify authenticity of the data being shared. 
However, Schvey discloses a cryptographic platform and also teaches
a hash proof for the data; (see Schvey, [0074] “performing a proof on the hash tree”).
calculating, a root hash value based on the hash proof on the tree (see Schvey, [0074] “performing a proof on the hash tree to generate a root 612”) the hash proof being a Merkle proof and the root hash value being a Merkle tree root hash value; and (see Schvey, [0074] “performing a proof on the hash tree to generate a root 612… the service node 602 will perform a Merkle proof in order to verify the data returned by the server node 606”; [0052] “the state root for the subspace may be the root of a hash tree, such as a Merkle tree, based on the state root values”; [0068] “when hashing all neighboring tree nodes all the way to the root (e.g., Merkle tree hashing), the same root hash is calculated just as if the object was still in place”).
evaluating the root hash value to determine whether the root hash value corresponds to state root to verify authenticity of the data being shared (see Schvey, [0074] “performing a proof on the hash tree to generate a root 612 and compare it to the state root in the block header to confirm that it generates an equivalent value for the state root. Where the state root is that of a Merkle tree, the service node 602 will perform a Merkle proof in order to verify the data returned”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of determining data to be shared based on criteria, hash proof, key-value pairs and Merkle proof as being disclosed and taught by Schvey in the system taught by the proposed combination of Ma and Androulaki to yield the predictable results of allowing for the memory needed for the data structures to be reduced significantly, saving hard disk space and resulting in increased efficiencies relating to data storage (see Schvey, [0066] “Unlike traditional block chain structures, the privately subspaced blockchains disclosed herein may be reduced in size through a novel pruning process, as described herein, that maintains the integrity of the data in the privately subspaced blockchains and preserves the ability to validate data and maintain the consensus process. The pruning of the privately subspaced blockchains allows for the memory needed for the data structures to be reduced significantly, saving hard disk space and resulting in increased efficiencies relating to data storage”).
Claims 14 and 20 incorporate substantively all the limitations of claim 7 in computer readable and system forms respectively and are rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156